MEMORANDUM **
California state prisoner Tarence Terrell Lindsay appeals pro se the district court’s *908denial of his motions to reopen his 42 U.S.C. § 1983 action dismissed with prejudice pursuant to a Stipulation for Dismissal based on a Settlement Agreement and General Release. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s denial of a Federal Rule of Civil Procedure 60(b) motion, Lehman v. U.S., 154 F.3d 1010, 1017 (9th Cir.1998), and we affirm.
Because Lindsay failed to establish extraordinary circumstances, the district court did not abuse its discretion by dismissing his Rule 60(b) motions. See id.
Lindsay’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.